After amendment, the complaint contained a count in trover and a count in detinue for cotton. According deserved effect to the provisions of Code, § 4743, the evidence disclosed without dispute that the relation between the Beverlys (plaintiffs) and Rhodes (defendant) was that of employees to Rhodes as employer of the Beverlys, in the making of this cotton on Rhodes' land. Crow v. Beck, 208 Ala. 444, 94 So. 580, 582, 583. The necessary consequence was that the plaintiffs had no such title, general or special, in the cotton, as would support an action of trover or detinue. Jordan v. Lindsay, 132 Ala. 567,31 So. 484; Crow v. Beck, 208 Ala. 444, 94 So. 580, and other decisions therein cited. The relation of the plaintiffs to this cotton was that of lienors only; and a mere lienholder has no such title as will support trover or detinue against the holder of the legal title. Crow v. Beck, supra, and other decisions noted in that opinion. If, in fact, Rhodes agreed with these plaintiffs to hold, not then sell, this cotton — delivered to him by plaintiffs (his employees) either before or after January first succeeding the crop year during which they were so employed by Rhodes — that circumstance could not operate to invest plaintiffs with any character of title to the cotton, or to alter their relation as the holders of a lien upon the cotton to the extent (only) of Rhodes' liability, for debt, to them. Crow v. Beck, supra.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.